DETAILED ACTION
Claims 5-12 are pending, and claims 5, 7-9 and 11-12 are withdrawn. 
Claims 6 and 10 are rejected.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

 Specification
The disclosure is objected to because of the following informalities: 
The specification uses unit 
    PNG
    media_image1.png
    38
    32
    media_image1.png
    Greyscale
 to describe interatomic distances in multiple instances (e.g., page 5, [0012]). It is suggested to amend the unit to “Å”.

Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 11, it is suggested to amend “the range” to “a range”; and to amend “2.81
    PNG
    media_image1.png
    38
    32
    media_image1.png
    Greyscale
 to 2.95
    PNG
    media_image1.png
    38
    32
    media_image1.png
    Greyscale
” to “2.81 Å to 2.95 Å”.

Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., US 2012/0046164 A1 (Tanaka) (provided in IDS received on 09/09/2019), in view of Shao, US 2014/0038078 A1 (Shao) (provided in IDS received on 09/09/2019).
Regarding claim 6, Tanaka discloses fine particles of core-shell structure suitable for use as the catalyst on the fuel electrode in the fuel cell (Tanaka, [0069]).
Tanaka further discloses the core particle should preferably be any metal or alloy thereof which is selected from a group including silver (Tanaka, [0062]).  Given that Tanaka discloses the fine particles of core-shell structure that overlaps the presently claimed core-shell catalyst, including silver as the core, it therefore would be obvious to one of ordinary skill in the art, to use the silver, which is both disclosed by Tanaka and encompassed within the scope of the present claims and thereby arrive at the claimed limitation of a core that comprises silver.
Tanaka further discloses formation of platinum layer (Tanaka, p[0114]); the fine particles of core-shell structure according to the present application are produced by preparing core particles having the face-centered cubic (fcc) crystal structure and then covering the core particles by epitaxial growth with a material which differs from that constituting the core particles and has the face-centered cubic (fcc) crystal structure thereby forming a shell layer on the surface of the core particles (Tanaka, p[0070]); the fine particles containing particles which are multiply twinned fine particles and are surrounded by the {111} crystal plane (i.e., at an interface between the core and the shell layer, the core atoms, e.g. silver, in an outmost layer of the core constitute a {111} plane of a face centered cubic lattice, a plurality of shell atoms, i.e., platinum atoms that constitute the shell layer constitute a {111} plane of a face centered cubic lattice, the {111} plane constituted by the plurality of platinum atoms residing on the {111} plane constituted by the silver atoms) (Tanaka, p[0043]).

Tanaka does not explicitly disclose (a) silver atoms in an outermost layer of the core constitute a (001) plane; (b) the plurality of platinum atoms that constitute the shell layer constitute a (001) plane; and (c) in surface of the shell layer, a nearest neighbor platinum-platinum interatomic distance falls within the range of from 2.81 Å to 2.95 Å.

With respect to difference (a) and (b), Shao discloses a core-shell catalyst for fuel cell (Shao, p[0010]), wherein the core is enriched in {100} or {111} plane (Shao, p[0010]);
and the platinum shell follows the surface of the core so that the shell, and the resulting catalyst have a structure similar to that of the core (i.e., the shell would also be enriched in {100} or {111} plane respectively like the core) (Shao, p[0010]).
As Shao expressly teaches, {100} planes can be used with absorption electrolytes, such as sulfuric acid and phosphoric acid, (Shao, [0020]), to maintain the availability of surface sites of the core-shell catalyst and prevent the decrease of oxygen reduction reaction activity (Shao, [0021]) because these absorption electrolytes only weakly absorb on the {100} surfaces of platinum (Shao, [0020]). It is known to a person of ordinary skill in the art that {100} plane includes all planes that are equivalent and for face centered cubic structure, (001) is included in {100}.
Shao is analogous art as Shao is drawn to a core-shell catalyst for fuel cell.
In light of the motivation of a core-shell catalyst wherein the core is enriched in {100} plane (e.g. (001) plane) and the platinum shell follows the surface of the core so that the shell, and the resulting catalyst has a structure similar to that of the core, as taught by Shao, it therefore would have been obvious to one of ordinary skill in the art to substitute the arrangement of “silver atoms in an outermost layer of the core constitute a (111) crystal plane and a plurality of platinum atoms that constitute the shell layer constitute a (111) plane, the (111) plane constituted by the plurality of platinum atoms residing on the (111) plane constituted by silver atoms” of the core-shell catalyst of Tanaka with the arrangement such that “silver atoms in an outermost layer of the core constitute a (001) crystal plane and a plurality of platinum atoms that constitute the shell layer constitute a (001) plane, the (001) plane constituted by the plurality of platinum atoms residing on the (001) plane constituted by silver atoms”, as taught by Shao, with reasonable expectation of success of preventing decrease of oxygen reduction reaction activity with absorption electrolytes, and thereby arrive at the claimed invention.

With respect to difference (c), this limitation is understood by a person of ordinary skill in the art to be necessarily and inherently present in the core-shell catalyst of Tanaka according to the specification. The specification discloses that the nearest neighbor Pt-Pt interatomic distance in a structure in which a single Pt atomic layer resides on Ag is 2.95 Å (specification, [0097], [0127]), and the nearest neighbor Pt-Pt interatomic distance in bulk Pt is 2.81 Å (specification, [0098], [0127]). Thus, a core-shell catalyst of Tanaka comprised of Ag as the core, and Pt as the shell, in surface of the shell layer, a nearest neighbor Pt-Pt interatomic distance would necessarily be from 2.81 Å to 2.95 Å. 
While there is no disclosure that the fine particles of core-shell structure is for use for an oxygen reduction reaction as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for an oxygen reaction, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 10, Tanaka further discloses that the shell of the particle should have a platinum layer with a thickness of at least three atoms (Tanaka, [0027]). 


Response to Arguments
Applicant primarily argues:
“As described in the red-framed part (Abstract etc.) of Evidential Document 1, normally, if silver is used for an electrode in a fuel cell using sulfuric acid as an electrolyte, the silver reacts with the sulfuric acid and elutes. That is, silver sulfate is produced:…… A person skilled in the art would certainly be quite aware of the facts denoted in Evidential Document I (e.g., if silver is used for an electrode in a fuel cell using sulfuric acid as an electrolyte, the silver reacts with the sulfuric acid and elutes as silver sulfate). Hence, it would not have been obvious to a person skilled in the art to combine Tanaka with Shao for the purpose of preventing adsorption of sulfuric acid (electrolyte) to use silver as a core material (such a combination is not suggested)”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, Evidential Document 1 (Bayesov) is not drawn to the same material as the core-shell particle of Tanaka in view of Shao, specifically, Bayesov is drawn to silver nanoparticles (Bayesov, page 1869, left column, 5th paragraph), while Tanaka in view of Shao is drawn to a core-shell particle with silver as the core and platinum as the shell. Since in the core-shell particle of Tanaka in view of Shao, the silver core is covered with a platinum shell, the observed behavior in Bayesov is not necessarily present in Tanaka in view of Shao.

Secondly, even if there is concern of reaction of silver with sulfuric acid, the absorption electrolytes in Shao are not limited to sulfuric acid. Other absorption electrolytes such as phosphoric acid and etc., would also be used instead of sulfuric acid, with which it would still be desirable to use the core-shell particle of Tanaka in view of Shao.

Applicant further argues:
“Tanaka neither discloses nor suggests core particles having on their surfaces a (001) crystal plane of a face-centered cubic crystal structure. Tanaka neither discloses nor suggests such core particles containing silver. Specifically, Tanaka neither discloses nor suggests the following limitation of claim 6: at an interface between the core and the shell layer, silver atoms in an outermost layer of the core constitute a (001) plane of a face centered cubic lattice, a plurality of platinum atoms that constitute the shell layer constitute a (001) plane of a face centered cubic lattice, the (001) plane constituted by the plurality of platinum atoms residing on the (001) plane constituted by the silver atoms”.

Remarks, p. 7-8

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Tanaka does not expressly teach the claimed at an interface between the core and the shell layer, silver atoms in an outermost layer of the core constitute a (001) plane of a face centered cubic lattice, a plurality of platinum atoms that constitute the shell layer constitute a (001) plane of a face centered cubic lattice, the (001) plane constituted by the plurality of platinum atoms residing on the (001) plane constituted by the silver atoms. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Tanaka does not disclose the entire claimed invention. Rather, Shao is relied upon to teach claimed elements missing from Tanaka. See p. 5-6 of the Office Action as set forth above.

Applicant further argues:
“Hence, assuming argnendo, even if Tanaka had been combined with Shao so that silver were selected as the core material as alleged by the Examiner, the resulting core- shell catalyst would have been one in which a platinum shell having a (001) plane were formed on the surface of a silver core having a (111) plane.
…
Hence, assuming arguendo, even if Tanaka had been combined with Shao, the surface of the silver core constituting a (001) plane would not have been evident.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, Shao is only used as teaching reference in order to teach a core-shell catalyst wherein the core is enriched in {100} plane (e.g. (001) plane) and the platinum shell follows the surface of the core so that the shell, and the resulting catalyst has a structure similar to that of the core. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Tanaka. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Secondly, given that Shao teaches the platinum shell follows the surface of the core so that the shell, and the resulting catalyst has a structure similar to that of the core (Shao, p[0010]), it would be necessarily for the silver core of Tanaka in view of Shao to be of {100} plane in order to achieve a platinum shell having a (001) plane.

Applicant further argues:
“Respectfully, the Applicants note that it is common technical knowledge that a platinum shell is not necessarily required to be formed epitaxially. The Examiner is respectfully directed to Evidential Document 2 (US 2015/0255798 Al; ATTACHMENT 2) which establishes that a platinum shell is not necessarily required to be formed epitaxially.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
While it can be agreed upon that a platinum shell is not necessarily required to be formed epitaxially, the fact remains that in both Tanaka and Shao, epitaxial growth of platinum shell is used to produce the respective core-shell particle. Specifically, Tanaka discloses formation of platinum layer (Tanaka, p[0114]); the fine particles of core-shell structure according to the present application are produced by preparing core particles having the face-centered cubic (fcc) crystal structure and then covering the core particles by epitaxial growth with a material which differs from that constituting the core particles and has the face-centered cubic (fcc) crystal structure thereby forming a shell layer on the surface of the core particles (Tanaka, p[0070]); and Shao discloses a core-shell catalyst for fuel cell (Shao, p[0010]), wherein the core is enriched in {100} or {111} plane (Shao, p[0010]) and the platinum shell follows the surface of the core so that the shell, and the resulting catalyst have a structure similar to that of the core (i.e., also enriched in {100} or {111} plane like the core) (Shao, p[0010]).


Applicant further argues:
“Accordingly, in the case of combining Tanaka with Shao to form a palladium shell epitaxially. the following argument would apply. 
Specifically, the resulting core-shell catalyst being one in which a platinum shell having a (001) plane is formed on the surface of the palladium core having a (001) plane would be evident to a person skilled in the art. However, the resulting core-shell catalyst being one in which a platinum shell having a (001) plane is formed on the surface of a silver core having a (001) plane as in the core-shell catalyst of claim 6 would not be evident to a person skilled in the art. This is because none of Tanaka and Shao discloses or suggests a silver core having a (001) plane, as argued above.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, Tanaka in view of Shao teaches a platinum shell, not a palladium shell. 
Secondly, Shao is only used as teaching reference in order to teach a core-shell catalyst wherein the core is enriched in {100} plane (e.g. (001) plane) and the platinum shell follows the surface of the core so that the shell, and the resulting catalyst has a structure similar to that of the core. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Tanaka. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicant further argues:
“Here, a person of skill reviewing Tanaka would necessarily note that it discloses a large number of candidates for the core material and the shell material. In Tanaka, silver is only one of a large number of alternatives for the core material, and platinum is only one of a large number of alternatives for the shell material (paragraphs [0075] and [0078] of Tanaka). A person of skill would find no guidance within Tanaka as to selecting silver as a core material from the alternatives, or platinum as a shell material from the alternate possibilities. As such, such a combination of Tanaka and Shao fails the obviousness standard established in In re Kubin.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, Tanaka explicitly discloses silver being one of the preferred materials to form the core (Tanaka, [0062]); and platinum being one of the preferred materials to form the shell (Tanaka, [0063]), and platinum is selected to form the shell (Tanaka, [0063]).
Secondly, while silver is one from a list of metal or alloy, the fact remains that it would have been obvious to choose any metal or alloy from the list, including silver. Absent evidence to the contrary. Further, the mere fact that a reference teaches alternatives does not by itself render any particular alternative any less obvious. See Merck, 874 F.2d at 807; Susi, 440 F.2d at 445; Kubin, 561 F.3d at 1359.
Thirdly, even if silver may not be the most preferred embodiment, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.
Finally, given Tanaka discloses silver as one of the materials for the core and platinum as the preferred material to form the shell, a person of ordinary skill in the art would have been able to arrive at a material that comprises silver as the core and platinum as the shell. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification, absent evidence to the contrary.



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732